Citation Nr: 1226374	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 7, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

 The Veteran served on active duty from February 1971 to February 1973, with additional service in the Army Reserves, to include periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective December 26, 2006.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned disability rating.  During the course of the appeal, a rating decision issued in October 2011 increased the Veteran's initial rating for PTSD to 70 percent, effective September 7, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks additional VA compensation for his service-connected PTSD.  He also asserts that, for any period on appeal for which a 100 percent PTSD rating is unwarranted, a TDIU should be granted.  38 U.S.C.A. § 1114 38, 38 C.F.R. §§ 3.350, 3.341, and 4.16(a) (2011).  In this regard, the Board observes that the Veteran's current assignment of a 70 percent PTSD rating means that the schedular criteria for a TDIU have already been met.  38 C.F.R. § 4.16(a).  As such, the operant question is whether the symptoms of the Veteran's PTSD, and of any other condition found to be service-related, render him incapable of obtaining or maintaining gainful employment.  Id.

At the outset, the Board notes that the Veteran was involved in a motor vehicle accident (MVA) in 1990 while serving on active duty training in the Reserves.  This MVA is the stressor upon which his service-connected PTSD is based.  Moreover, at several places in the record, the Veteran has recounted hitting his head and losing consciousness during the course of the MVA; however, there is no definitive diagnosis of a traumatic brain injury (TBI) arising from that incident.  

Additionally, the Board acknowledges that the Veteran has a clear history of seizures and diagnosis of seizure disorder dating back to the 1970s.  Nevertheless, he is not yet service connected for that disability.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case there is a question as to what symptoms are due to the Veteran's service-connected PTSD, currently his only service-connected disability, as opposed to symptoms attributable to a seizure disorder or to a possible TBI injury.  There is evidence which suggest a connection between a possible TBI injury and seizure disorder and a motor vehicle accident the Veteran had in service.  See September 2011 VA examination report.  The raised claim of service connection for a TBI injury and a seizure disorder is inextricably intertwined with the claim for a higher  initial rating for PTSD and for a TDIU rating.  In order to adjudicate the claim for an initial rating for PTSD and a TDIU rating further development of the evidence is necessary to address the medical questions raised by the record.  

Finally, the Board observes that pertinent medical records may be outstanding.  The Veteran described in his Report of Medical Examination for Disability Evaluation, dated October 2008, that after he was released from the army hospital in 1990 following the MVA, he was seen at Duke University Medical Center (Duke) for treatment, including a CAT scan.  He reported that the physician at Duke told him he had been released too early from the army hospital.  There are no medical records in the claim file reflecting this visit to Duke.  Such records may be pertinent to the issue of whether a TBI was sustained and should be obtained if possible.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify all healthcare providers who treated him for the symptoms underlying his PTSD and for neurological and convulsive conditions, including TBI and seizures.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  In addition to records identified by the Veteran, efforts should be made to obtain any treatment records from Duke that might relate to the MVA between November 1990 and January 1991.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his PTSD, the existence and etiology of any TBI residuals and seizure disorder, and the extent to which his service-related condition or conditions renders him incapable of obtaining or maintaining gainful employment.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Specifically, the examiner is requested to state whether the Veteran has current TBI residuals or a seizure disorder that is related to the 1990 line-of-duty MVA or is otherwise related to one or more of his periods of qualifying active service.  If so, the examiner should identify all symptoms related to the TBI residuals and/or seizure disorder and state the severity of each symptom.  Thereafter, the examiner should comment on the affect that such symptom has on the Veteran's ability to obtain and maintain a substantially gainful occupation.

The examiner is further requested to identify the Veteran's current symptoms which are manifestations of his service-connected PTSD and which symptoms are manifestations of any other neurological or convulsive disorder found to be present, to include a TBI and/or seizure disorder.  If the symptoms cannot be separated, the examiner must so indicate.  After identifying the Veteran's service-connected PTSD symptoms, the examiner should discuss the severity of each of the Veteran's PTSD symptoms.

The examiner is next requested to review all pertinent records associated with the claims file and to comment on the effects of the Veteran's service-connected PTSD and of any other conditions found to be service-related -- including a TBI injury residuals and seizure disorder -- on his employment.  In making this determination, the examiner should expressly state whether the service-related disability or disabilities, either individually or jointly, preclude the Veteran from obtaining or retaining gainful employment.  See 38 C.F.R. § 4.16(a).  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's PTSD, and of any other condition(s) found to be service-related, on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face due to each associated symptom.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

In offering any opinion, the examiner should consider all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by clear supporting rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should adjudicate the inextricably intertwined issues of entitlement to service connection for TBI and seizures and then consider whether a higher rating is warranted for the Veteran's PTSD.  Thereafter, if the Veteran's combined disability rating remains less than 100 percent, the AOJ should readjudicate his TDIU claim.  38 C.F.R. § 4.16(a).  The Veteran's initial rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If any aspect of the claims remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

